Conviction for the theft of an automobile; punishment, two years in the penitentiary.
The record is before us without bills of exceptions or statement of facts. There appears in the transcript an affidavit filed in the trial court setting up the inability of appellant to pay for a statement of facts or to give security therefor. There is nothing to show that said affidavit was called to the attention of the trial judge. It follows that a reversal of the judgment on the ground that appellant has been deprived of a statement of facts would not be warranted. Fuller v. State, 264 S.W. 953; Beddingfield v. State,93 S.W.2d 738; Kelley v. State, 91 S.W.2d 343; Moore v. State,104 S.W.2d 862.
The judgment is affirmed. *Page 338